DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.

Status of Claims
This office action is a response to an amendment filed on 09/28/2020.  Claims 1-24 are currently pending, of which claims 1, 4, 6, 7-9, 12, 14-17, 20 and 22-24 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s remarks, see pages 10-11, with respect to the objections to the Specification have been fully considered.  The objections have been withdrawn based on the amendments to the Specification.
Applicant’s remarks, see pages 11-18, with respect to the rejections under 35 USC 102 and 103 have been fully considered but are not persuasive.  However, upon further consideration, a new ground(s) of rejection and interpretation of the claims are made.
Applicant argues that Moon does not teach “collecting, at a collector instance, multiple data packets that are communicated between multiple service instances of a software application”.  The Examiner respectfully disagrees.  Moon discloses (see par. [0098]) meters capturing data being exchanged between application nodes (service instances) that are carrying out the services provided by an application.  An application node is not a ‘piece of computer’ as characterized by Applicant, but rather instructions stored in the memory of a server instance (see par. [0072], [0076]).  The meters stream subsequently the captured data to collectors.  Moon also discloses an analyzer receiving the data from the collectors via a messaging unit (see par. [0098]). The data analyzed by the analyzer comprises data packets, e.g., in paragraph [0054]: “… the analyzer 206 may look for a series of retried packets …” and in par. [0100]: “… analyzing the header data from the network packets being sent and received by the application”.  This indicates that the collector collects data packets from the meters and sends the data packets to the analyzer.  Therefore, Moon discloses the claimed limitation.

Applicant additionally argues that Moon fails to disclose or suggest “generating a topology map … based at least in part on the enhanced time series data”.  As explained above, Moon discloses generating visualized performance data (enhanced time series data).  In Fig. 12B and paragraph [0113], Moon further discloses a dependency map (topology map) for an application illustrating data being exchanged between nodes.  The dependency map provides information on the traffic levels over time (time series data) by node (metadata) (i.e. enhanced time series data).  Therefore, the dependency map is based on “enhanced time series data”.

Claim Objections
Claims 5, 7, 13, 15, 21 and 23 are objected to because of the following informalities: 
 The claims recite the limitation “the second stream processor”.  Since there are no previous references in the claims to this element, the Examiner suggests amending claims 5, 7, 13, 15, 21 and 23 to recite “a second stream processor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7-9, 12-13, 15-17, 20-21 and 23-34 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al.  (US 2015/0358391), hereinafter Moon, in view of Zhong et al. (US 2017/0093645), hereinafter Zhong.
Regarding claim 1, Moon discloses a method, comprising: 
collecting, at a collector instance, multiple data packets that are communicated between multiple service instances of a software application in a distributed cloud environment (Moon, [0098]: A meter captures data being exchanged between application nodes (service instances) that are carrying out the services provided by an application.  The application nodes are located in different cloud computing platforms (distributed cloud environment).  The meter streams the data to a collector which provides the data streams to an analyzer via a messaging unit; [0102]: the analyzer analyzes the header of packets being sent and received by the application, therefore, the analyzer receives data packets in the data streams collected by the collector from the meters) and describes a raw event pertaining to an interaction between the multiple service instances (Moon, [0110]: the data streams for the application comprise instances of an event) and metadata associated with the raw event (Moon, [0032]-[0034]: the data streams comprise metrics, and data such as IP addresses, port and protocol information (metadata)), wherein the collector instance is external to a kernel of a node in the distributed cloud environment (Moon, [0027], Figs. 1 & 2: a collector is on an application performance monitor that is separate and external to the distributed computing system hosting the monitored application (i.e. external to a kernel of a node); 
generating time series data at least by performing, at a first stream processor, stateful processing on the multiple data packets received from the collector instance (Moon, [0098], [0102]: the analyzer (first stream processor) analyzes the header of packets sent and received by an application that it receives in data streams from the collector via a messaging unit; [0062]: the analyzer (first stream processor) processes the data streams/operational data (data packets) to generate performance data over different time frames (time series data); [0110]: During the processing of the data streams (data packets), the analyzer (first stream processor) maintains a counter for instances of an event. When a threshold is met, a notification is generated and the counter is reset (i.e. stateful processing)); 
generating enhanced time series data at least by processing the metadata, wherein the metadata is processed with the time series data in a distributed manner for generation of the enhanced time series data (Moon, [0102]: generating visualized performance data (enhanced time series data) by processing performance data such as throughput, latency, etc. (time series data) by traffic type, node, country or network (metadata)); and   
generating a topology map describing the multiple service instances of the software application based at least in part on the enhanced time series data (Moon, Fig. 12B, [0113]: generating a dependency map (topology map) for an application illustrating the traffic being exchanged between nodes.  The dependency map provides information on the traffic levels over time (time series data) by node (metadata) (i.e. enhanced time series data)).
Moon does not explicitly disclose processing the metadata, which is collected by the collector instance.
However, Zhong discloses generating enhanced time series data at least by processing the metadata, which is collected by the collector instance (Zhong, [0119]-[0120], [0125]-[0127]: Forwarder (collector instance) receives raw data, segments the data into blocks and annotates each block with the metadata fields of host, source and source type. Indexer parses the data blocks into events, associates each event with a timestamp (i.e. generates time series data) and with the metadata fields of host, source and source type (i.e. generates enhanced time series data) compiled by the forwarder (collector instance)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moon and Zhong before him or her before the effective filing date of the claimed invention, to modify a system for monitoring the operation of an application in a cloud environment and generating performance data over different time periods (time series data) as taught by Moon, to include associating the time series data with 
Regarding claim 9, the limitations have been addressed in the rejection of claim 1, and furthermore, Moon discloses a system comprising:
a processor (Moon, [0077]-[0078]); and 
a memory for holding programmable code (Moon, [0077]-[0078]);
wherein the programmable code includes instructions (Moon, [0077]-[0078]).
Regarding claim 17, the limitations have been addressed in the rejection of claim 1, and furthermore, Moon discloses a computer program product embodied on a non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor, cause the processor to perform a set of acts (Moon, [0078]-[0079]).
Regarding claim 5, Moon discloses wherein the first stream processor or the second stream processor is at a location that is remote from or local to the collector instance used to collect the multiple data packets and metadata (Moon, Fig. 2, [0032]: analyzer (first stream processor) and presentation module (second stream processor) reside on an application performance monitor with the collector (i.e. local to the collector)).
Regarding claim 7, Moon discloses wherein generating the enhanced time series data by merging the time series data with the metadata comprises: 
correlating a set of attributes of the time series data with the metadata at the second stream processor based at least in part on a corresponding set of attributes of the metadata (Moon, [0102]: presentation module (second stream processor) generates visualized performance data by correlating real-time performance data such as throughput and latency over different time frames (attributes of the time series data) with traffic type, node, country or network (attributes of the metadata)), metadata is collected by the collector instance and stored in the databased in a cloud service (Moon, [0032]-[0034], [0060]: collector collects operational data comprising data such as IP addresses, port and protocol information (metadata); the operational data collected by the collector is stored in a data store of the messaging unit (cloud service)), the time series data is generated by the first stream processor and communicated to the cloud service (Moon, [0062]: analyzer (first stream processor) processes operational data to generate performance data over different time frames (time series data); [0060]: messaging unit (cloud service) receives the analyzed operational data/performance data (time series data) from the analyzer (first stream processor)).
Although Moon teaches correlating time series data with metadata, and collecting metadata by the collector, Moon does not explicitly teach that the metadata correlated with the time series is the same metadata collected by the collector.
However, Zhong discloses correlating a set of attributes of the time series data with the metadata at the second stream processor based at least in part on a corresponding set of attributes of the metadata, wherein the metadata is collected by the collector instance (Zhong, [0119]-[0120]: forwarder (collector instance) receives raw data, segments the data into blocks and annotates each block with the metadata fields of host, source and source type; [0125]-[0127]: indexer parses the data blocks into events, associates each event with a timestamp, and correlates timestamped events ( attributes of the time series) and with the metadata fields of host, source and source type (attributes of the metadata)) compiled by the forwarder (collector instance)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moon and Zhong before him or her before the effective filing date of the claimed invention, to modify a system for monitoring the operation of an application in a cloud environment and generating performance data over different time periods (time series data) as taught by Moon, to include associating the time series data with metadata determined from the collected raw data as taught by Zhong.  The motivation for doing so would have been to enable more efficient analysis of the performance data.
Regarding claim 8, Moon discloses wherein generating the enhanced time series data comprises:
correlating an attribute of the time series data with an update to the metadata based at least in part on a corresponding attribute of the update to the metadata (Moon, [0112]: application performance monitor automatically discovers new relationships, such as traffic from a previously unknown port (metadata), and streams real-time updates about the new relationship to provide an up-to-date view of the application.  Therefore, the traffic being sent and received over time (attribute of the time series data) is correlated with and updated based on the newly discovered port (update to the metadata)).
Regarding claim 12, Moon discloses wherein generating the time series data from the multiple data packets comprises:
summarizing, at the first stream processor, multiple composite event logs, which are generated from the multiple data packets, into the time series data (Moon, [0094]: operational data (data packets) includes error logs (event logs); [0060], [0062]: analyzer (first stream processor) receives and processes grouped operational data (composite event logs) to generate performance data over different time frames (time series data)).
Regarding claims 13 and 21, the limitations have been addressed in the rejection of claim 5.
Regarding claims 15 and 23, the limitations have been addressed in the rejection of claim 7.
Regarding claims 16 and 24, the limitations have been addressed in the rejection of claim 8.
Regarding claim 20, the limitations have been addressed in the rejection of claim 12.

Claims 2-3, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Zhong, and further in view of Foley et al. (US 2017/0024408), hereinafter Foley.
Regarding claim 2, Moon discloses wherein the multiple data packets and the metadata are collected using the collector instance and stored in the database (Moon, [0033]-[0034], [0060]: operational data (data packets) comprising data such as IP addresses, protocol and port information (metadata) is collected by a collector and stored in a data store), and the collector instance comprises an agent deployed external to the kernel of the node (Moon, [0027], Figs. 1 & 2: a collector is on an application performance monitor that is external to the distributed computing system hosting the monitored application).
Moon and Zhong do not explicitly disclose a lightweight agent.
However, Foley discloses a lightweight agent (Foley, [0077]: discloses a lightweight software agent that can act as a collector on remote network segments).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moon, Zhong and Foley before him or her before the effective filing date of the claimed invention, to modify a system for monitoring the operation of applications in a cloud environment as taught by Moon and Zhong, to include utilizing a lightweight agent for collecting data packets as taught by Foley.  The motivation for doing so would have been to implement a system that has minimal performance impact and requires no material changes to the basic operating environments (Foley, [0084]).
Regarding claim 3, Moon discloses wherein the collector instance collects the multiple data packets and the metadata from one or more of: PCAP (Packet Capture Protocol), RPCAP (Remote Packet Capture Protocol), RSPAN (Remote Switch Port Analyzer), eBPF (extended Berkeley Packet Filter), a proxy, a host operating system, a hypervisor, one or more cloud APIs (application programming interfaces), and an event (Moon, [0062]: collected data streams include information regarding data flows to and from operating systems being used by the application (i.e. host operating systems)).
Regarding claims 10 and 18, the limitations have been addressed in the rejection of claim 2.
Regarding claims 11 and 19, .
Claims 4, 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Zhong, and further in view of Cote et al. (US 2018/0248771), hereinafter Cote.
Regarding claim 4, Moon discloses wherein generating the time series data from the multiple data packets comprises:
summarizing, at the first stream processor, multiple composite event logs, which are generated from the multiple data packets, into the time series data (Moon, [0094]: operational data (data packets) includes error logs (event logs); [0060], [0062]: analyzer (first stream processor) receives and processes grouped operational data (composite event logs) to generate performance data over different time frames (time series data)).
Moon and Zhong do not explicitly disclose wherein the multiple service instances comprise an instance of a microservice for the software application that is deployed as multiple microservices through the distributed cloud environment.
However, Cote discloses wherein the multiple service instances comprise an instance of a microservice for the software application that is deployed as multiple microservices through the distributed cloud environment (Cote, [0017]-[0018], [0039]: microservices of a distributed software in a cloud computing environment).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moon, Zhong and Cote before him or her before the effective filing date of the claimed invention, to modify a system for monitoring the operation of applications in a cloud environment as taught by Moon and Zhong, to include utilizing software built on microservices as taught by Cote.  The motivation for doing so would have been to Cote, [0002]).
Regarding claim 6, Moon discloses further comprising: 
scaling a networked model for the application at least by adding a new instance into or removing an existing instance from multiple instances in the networked model for the application based at least in part upon processing the multiple data packets into the set of time series data at the first stream processor (Moon, [0062]: analyzer (first stream processor) analyzes and processes data stream (data packets) to generate performance data over different time frames (time series data); [0100]-[0101]: analyzer (first stream processor) scales the application topology (networked model for the application) by adding and removing server instances based on the analysis of the data streams (data packets)).
Moon and Zhong do not explicitly teach networked microservice model; and, microservice instances.
However, Cote discloses
scaling a networked microservice model for the application at least by adding a new microservice instance into or removing an existing microservice instance from multiple microservice instances in the networked microservice model for the application (Cote, [0005], [0018]: Collecting metrics for the microservices of software that communicate to accomplish a desired goal (networked microservice model).  Based on the collected metrics, actions are taken such as implementing additional microservices).
Cote, [0002]).
Regarding claims 14 and 22, the limitations have been addressed in the rejection of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Examiner, Art Unit 2458